Order filed August 18, 2015




                                      In The

                    Fourteenth Court of Appeals
                                   ____________

                              NO. 14-14-00509-CR
                                ____________

             RAFAEL ALEXANDER AVELLANEDA, Appellant

                                        V.

                      THE STATE OF TEXAS, Appellee


                   On Appeal from the 248th District Court
                            Harris County, Texas
                       Trial Court Cause No. 1389517


                                     ORDER
      The trial court failed to submit findings of fact and conclusions of law on the
voluntariness of appellant’s statement. Article 38.22, section 6 of the Texas Code
of Criminal Procedure requires the trial court to make written fact findings and
conclusions of law as to whether a challenged statement was made voluntarily,
even if appellant did not request them or object to their absence. Tex. Code Crim.
Proc. art. 38.22 ' 6; Urias v. State, 155 S.W.3d 141, 142 (Tex. Crim. App. 2004).
The statute is mandatory and the proper procedure to correct the error is to direct
the trial court to make the required findings and conclusions. See Tex. R. App. P.
44.4; Wicker v. State, 740 S.W.2d 779, 784 (Tex. Crim. App. 1987).

      Accordingly, the trial court is directed to reduce to writing its findings of
fact and conclusions of law on the voluntariness of appellant’s statement and have
a supplemental clerk’s record containing those findings filed with the clerk of this
Court on or before September 17, 2015.

      Any party may file a supplemental brief addressing the findings of fact and
conclusions of law within 20 days of their filing. It is not necessary for a party to
file a supplemental brief if that party’s arguments regarding the voluntariness of
appellant’s statement are adequately covered in prior briefing.

      It is so ORDERED.



                                  PER CURIAM